MEMORANDUM OPINION
PER CURIAM.
Movant appeals from the denial of his motion under former Rule 27.26. He was convicted of capital murder and first degree robbery and sentenced to serve life imprisonment without possibility of parole for fifty years and a consecutive thirty year sentence. The convictions were in 1977.
On appeal movant raises 46 separate contentions of error. The motion court made specific findings of fact and conclusions of law on each of his motion raised contentions. Those findings and conclusions are fully supported by the record. The contentions in many cases are repetitive, in many cases they assert error for things that never happened, and in many cases they deal with matters not cognizable in a post-conviction proceeding. The allegations of ineffectiveness of counsel are either unsupported by the record, involve trial strategy, or are patently non-prejudicial. Twenty-five contentions of error were raised despite protest by movant’s counsel that they were repetitive or groundless. Counsel’s assessment was accurate.
The findings of the court below are not clearly erroneous and no error of law appears. There is no precedential value to an opinion.
Judgment is affirmed. Rule 84.16(b).
All concur.